DECISION
On January 20, 2016, the Defendant was sentenced to a commitment to the Department of Corrections for a term of fifteen (15) years with thirteen (13) years suspended, for the offense of Count I: Sexual Intercourse Without Consent, a Felony, in violation of §45-5-503, MCA. The Defendant was granted credit for time spent in pre-trial incarceration from August 28, 2014 to January 20, 2016. The Court recommended that Defendant be screened for treatment with the MASC Treatment Center and upon acceptance, follow all requirements and provisions. If not accepted, Defendant would be placed at a Department of Corrections facility at the discretion of the department. The Defendant was designated a Level 2 Sexual Offender.
On May 5, 2016, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division *46that the application for review of sentence shall be waived.
Done in open Court this 5th day of May, 2016.
DATED this 10th day of June, 2016.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.